Citation Nr: 1417613	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  10-00 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for fracture of maxilla, left zygomatic arch, now with loss of teeth #s 17, 20, 30, and 32 prior to December 4, 2009 and a rating in excess of 10 percent from that date.  


REPRESENTATION

Appellant represented by:	Kenneth L. Lavan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1962 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a compensable rating for fracture of maxilla, left zygomatic arch.  In October 2010, the RO service-connected loss of teeth #s 17, 20, 30, and 32, rated them together with the fracture, and changed the rating to 10 percent effective from December 4, 2009.  

The Veteran presented testimony at a Board hearing in October 2012, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 60 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically private medical records of treatment which the Veteran received in the summer of 2012 at a hospital in 'Buford', South Carolina.  No such records have been received since then.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

During the Veteran's hearing before the undersigned in October 2012, he indicated that he felt that the disability at issue has become worse since the most recent VA examination, which was by QTC in 2010.  Since he has alleged that the disability has become worse since the last VA examination, remand for another VA examination is required.  38 C.F.R. § 3.159 (2013).  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Beforehand, however, to ensure a complete record and VA examination report, any additional relevant medical records of treatment which the Veteran has received for the disability at issue, including the reports of treatment he received during the summer of 2012 at a hospital in 'Buford', South Carolina, should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical records of treatment which the Veteran has received for the disability at issue, including the reports of treatment he received during the summer of 2012 at a hospital in 'Buford', South Carolina.  

2.  Schedule the Veteran for a VA examination for his service-connected fracture of maxilla, left zygomatic arch, now with loss of teeth #s 17, 20, 30, and 32.  It is imperative that the claims record be made available to the examiner for review in connection with the examination.  Examination findings should be clearly set forth to allow for application of VA rating criteria found in 38 C.F.R. § 4.149 (2013).

3.  Thereafter, readjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



